DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 6/8/2022, with respect to the previous rejections have been fully considered and are persuasive.  The previous rejections have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Yribarren on 6/23/2022.

The application has been amended as follows: 

Claims 11-20 are CANCELLED.

Please add the following claims:
21.	(New) A biostimulator system, comprising:
a biostimulator transport system including
an outer catheter having a distal catheter end and an inner lumen,
a torque shaft extending through the inner lumen to a distal shaft end located distal to the distal catheter end,
a bearing housing mounted on the distal catheter end, wherein the bearing housing includes an outer bearing retainer,
a docking cap having a neck mounted on the distal shaft end, wherein the docking cap includes an inner bearing retainer, and
a bearing radially between the bearing housing and the neck of the docking cap, wherein the bearing includes an outer wall located proximal to the outer bearing retainer and an inner wall located distal to the inner bearing retainer; and
	a biostimulator coupled to the docking cap of the biostimulator transport system.

22.	(New) The biostimulator system of claim 21, wherein the torque shaft is attached to the docking cap.

23.	(New) The biostimulator system of claim 21 further comprising:
a pull wire extending through the inner lumen radially between the outer catheter and the torque shaft; and
a pull ring coupled to the pull wire, wherein the pull ring is contained within the bearing housing axially between the distal catheter end and the bearing.

24.	(New) The biostimulator system of claim 21, wherein the bearing is not attached to the docking cap.

25.	(New) The biostimulator system of claim 21, wherein the bearing includes an inner race having the inner wall, an outer race having the outer wall, and a plurality of balls between the in

26.	(New) A method, comprising:
advancing a biostimulator transport system into a patient, wherein the biostimulator system includes an outer catheter having a distal catheter end and an inner lumen, a torque shaft extending through the inner lumen to a distal shaft end located distal to the distal catheter end, a bearing housing mounted on the distal catheter end, wherein the bearing housing includes an outer bearing retainer, a docking cap having a neck mounted on the distal shaft end, wherein the docking cap includes an inner bearing retainer, and a bearing radially between the bearing housing and the neck of the docking cap, wherein the bearing includes an outer wall located proximal to the outer bearing retainer and an inner wall located distal to the inner bearing retainer; and
rotating the docking cap to transmit torque to a biostimulator coupled to the docking cap.

27.	(New) The method of claim 26, wherein the torque shaft is attached to the docking cap.

28.	(New) The method of claim 26, wherein the biostimulator transport system includes:
a pull wire extending through the inner lumen radially between the outer catheter and the torque shaft; and
a pull ring coupled to the pull wire, wherein the pull ring is contained within the bearing housing axially between the distal catheter end and the bearing.

29.	(New) The method of claim 26, wherein the bearing is not attached to the docking cap.

30.	(New) The method of claim 26, wherein the bearing includes an inner race having the inner wall, an outer race having the outer wall, and a plurality of balls between the inner race and the outer race.

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792